Citation Nr: 1437159	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a back condition, to include severe spinal canal stenosis, degenerative disc disease/spondylosis, and lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In July 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In April 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's back conditions are related to service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 1132, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309.




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from September 2006 and September 2008.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained. The Veteran's VA medical treatment records are in the file.  Private treatment records have also been associated with the file. 

In March 2007, VA issued a formal finding of unavailability of the Veteran's service medical records due to destruction in a fire.  Letters from December 2012 and February 2013 informed the Veteran that his service medical records could not be obtained and provided an opportunity for him to submit them.

Social Security Administration (SSA) records were also sought, but in responses from March 2011 and September 2012, SSA indicated that the Veteran's records were unavailable because they were destroyed.  A December 2012 letter informed the Veteran that his SSA records could not be obtained and provided an opportunity for him to submit them. The Veteran was provided with notice and an opportunity to submit any available records.  In September 2013, VA issued a formal finding of unavailability of the Veteran's SSA records.
 
The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  

The Veteran underwent several VA examinations.  In April 2014 and previous remands, the Board found the opinions in these examinations to be inadequate.  An addendum opinion was obtained in May 2014, and the report and medical opinion are in the claims file.  The Board finds this examination adequate; it involved a sufficient review of the claims file and available medical evidence and provides an adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including arthritis, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran claims he has a back condition of service origin, and claims service connection is warranted.  At the July 2012 hearing, the Veteran testified that he injured his back in service when lifting a 500-pound projector during basic training.  Then, in 1992 he had an injury at work in which he fell backwards onto a mail basket tray and hit the ground, injuring his back and head.  The Veteran argues that the 1992 incident aggravated his already-existing back condition, and he submits an August 2000 worker's compensation letter which notes the injury he received in 1992 as "aggravation degenerative disease (back condition)."

The record reflects that during the period on appeal the Veteran has been diagnosed with severe spinal canal stenosis, degenerative disc disease/spondylosis, and lumbar radiculopathy.  See, e.g., May 2014 VA addendum opinion; October 2013 x-ray report (diagnosing osteoarthritis).  In addition, although the Veteran's service medical records have been deemed unavailable, the Veteran submitted an abstract of medical record which notes a January 1957 diagnosis of acute back strain.  Accordingly, the remaining issue is whether his current back conditions are linked to service.  Nonetheless, the preponderance of the evidence weighs against a finding that the Veteran's  back conditions are related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  As mentioned above, the record reflects that the Veteran has current diagnoses of back conditions, as well as an indication of an in-service injury to his back.  But, the preponderance of the evidence reflects that there is no link between his current conditions and service.  

A May 2014 VA addendum examination note provides a negative nexus opinion based on several factors.  First, the examiner found that the record did not support recurrent or chronic complaints, treatment, or diagnosis of a low back condition  until 1976, nearly 20 years after the isolated in-service diagnosis of acute back strain (March 1976 and October 1977 reflect that the Veteran complained of lower backache and had a back injury at work while bending, respectively).  The examiner found that the 20 year period suggests the in-service isolated back strain was acute and transient in nature with no associated chronic sequelae; and, the examiner opined that the aforementioned post-service incidents were unrelated to the Veteran's in-service back strain.    

Furthermore, the VA examiner acknowledged the 1992 incident in which the Veteran sustained a work-related injury when he fell and injured his back and head.  Records reflect that the Veteran was hospitalized and underwent extensive medical treatment for this incident in which he suffered a seizure.  After the March 1992 incident, the Veteran was diagnosed and treated for degenerative disc disease, spondylosis, severe spinal canal stenosis, and lumbar radiculopathy.  The examiner opined that these conditions are medically unrelated to the isolated in-service acute back strain because the underlying pathology associated is entirely different: an acute back strain is a condition which involves an injury to a muscle of the back or its tendon where it inserts onto the bone, while degeneration is pathology of the joint itself with a decrease in the joint space; the diagnosis of a back strain is therefore medically unrelated to degenerative disease.  Consequently, regarding the use of the term "aggravation" in the August 2000 worker's compensation letter, the examiner opined that such term was instead used to refer to the previous work-related low back complaints from 1976 and 1977.

Accordingly, for the foregoing reasons, the Veteran is not entitled to service connection on a direct basis.

The Veteran is also not entitled to service connection on a presumptive basis under § 3.309(a) or 3.303(b).  Although the Veteran has a diagnosis involving arthritis and the Veteran testified that he sought treatment for his back immediately after separation, the preponderance of the evidence does not reflect that the Veteran's back condition involving arthritis manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  As explained above, the earliest indications of complaints and treatment for a back condition after service are from 1976 and 1977, approximately 10 years after separation from service.  And, a June 1973 exam is negative for back problems.

The only other evidence in the record concerning the etiology of the Veteran's back conditions is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of severe spinal canal stenosis, degenerative disc disease/spondylosis, and lumbar radiculopathy requires specialized training and medical diagnostic testing and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Consequently, the Veteran's statements are not entitled to significant weight as compared to the VA examiner's opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's back conditions are related to service.  Service connection is not warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back condition, to include severe spinal canal stenosis, degenerative disc disease/spondylosis, and lumbar radiculopathy, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


